Exhibit 10.4
Zoom Video Communications, Inc.


Non-Employee Director Compensation Policy


Each member of the Board of Directors (the “Board”) who is not also serving as
an employee of or consultant to Zoom Video Communications, Inc. (the “Company”)
or any of its subsidiaries (each such member, an “Eligible Director”) will
receive the compensation described in this Non-Employee Director Compensation
Policy (this “Policy”) for his or her Board service. This Policy first became
effective commencing as of May 1, 2019 (the “Effective Date”) and may be amended
at any time in the sole discretion of the Board or the Compensation Committee of
the Board. An Eligible Director may decline all or any portion of his or her
compensation by giving notice to the Company prior to the date cash may be paid
or equity awards are to be granted, as the case may be.


Annual Cash Compensation


Each Eligible Director will be eligible to receive the annual cash compensation
amounts set forth below effective upon (i) such Eligible Director’s first
election or appointment to the Board, in the case of an Eligible Director not
serving on the Board on the Effective Date; (ii) the Effective Date, in the case
of an Eligible Director serving on the Board on the Effective Date who holds an
unvested Company equity award on the Effective Date; or (iii) such Eligible
Director’s first re-election to the Board after the Effective Date, in the case
of an Eligible Director serving on the Board on the Effective Date who does not
hold an unvested Company equity award on the Effective Date (such applicable
date that an Eligible Director first becomes eligible to receive annual cash
compensation under this Policy, the “Eligibility Date”).


If an Eligible Director’s Eligibility Date is other than the first day of a
fiscal quarter of the Company, each annual retainer set forth below will be
pro-rated based on days served in the applicable fiscal year following the
Eligibility Date, with the pro-rated amount paid for the first fiscal quarter
that includes the Eligibility Date and regular full quarterly payments
thereafter; provided, however, that if the Eligible Director leaves service
prior to the last day of a fiscal quarter, the fee for such fiscal quarter will
be pro-rated. All annual cash fees are vested upon payment and are payable to
such Eligible Directors in equal quarterly installments in arrears on the last
day of each of the Company’s fiscal quarters in which the service occurred,
beginning with service commencing as of the Effective Date.


1. Annual Board Service Retainer:
a. All Eligible Directors: $30,000
b. Chairman of the Board Service Retainer (in addition to Eligible Director
Service Retainer): $13,500
c. Lead Independent Director (in addition to Eligible Director Service
Retainer): $13,500


2. Annual Committee Chair Service Retainer (in addition to Committee Member
Service Retainer):
a. Chairman of the Audit Committee: $10,000
b. Chairman of the Compensation Committee: $7,000
c. Chairman of the Nominating and Corporate Governance Committee: $3,500


3. Annual Committee Member Service Retainer:
a. Member of the Audit Committee: $10,000
b. Member of the Compensation Committee: $7,000
c. Member of the Nominating and Corporate Governance Committee: $3,500


1




--------------------------------------------------------------------------------

Exhibit 10.4
Equity Compensation


The equity compensation set forth below will be granted under the Company’s 2019
Equity Incentive Plan or any successor plan (the “Plan”). All equity
compensation granted under this Policy will be in the form of Restricted Stock
Units (“RSUs”) (as defined in the Plan). All RSUs granted under this Policy will
vest in installments as described below subject to the Eligible Director’s
Continuous Services (as defined in the Plan) through such vesting dates on the
terms specified below; provided, however, that all RSUs granted under this
Policy will accelerate and vest in full upon (i) the Eligible Director’s death
or Disability (as defined in the Plan) or (ii) a Change in Control (as defined
in the Plan), subject in each case to the Eligible Director’s Continuous Service
through such date. The number of shares underlying each of the RSUs granted
under this Policy will be determined by dividing the applicable grant value for
such RSU by the 60-trading day trailing average closing stock price of the
Company’s Class A common stock on Nasdaq ending on and including the date that
is seven calendar days prior to the grant date of such RSU, and rounding down to
the nearest whole share.


1. Initial Grant: For each Eligible Director who is first elected or appointed
to the Board following the Effective Date, on the date of such Eligible
Director’s initial election or appointment to the Board (or, if such date is not
a market trading day, the first market trading day thereafter) (the “Initial
Grant Date”), such Eligible Director will be automatically, and without further
action by the Board or Compensation Committee of the Board, granted RSUs (the
“Initial Grant RSUs”). The number of Initial Grant RSUs will be determined based
on the applicable scheduled length of the term of the Eligible Director’s
initial election or appointment to the Board (the “Initial Term”). The Initial
Grant RSUs will have a grant value that is equal to $450,000 multiplied by the
percentage obtained by dividing the total number of expected calendar days in
the Initial Term by the total number of calendar days following the date of
Eligible Director’s initial election or appointment to the Board through and
including the third anniversary of such election or appointment date.


The Initial Grant RSUs will vest in substantially equal quarterly installments
measured from the Initial Grant Date over the applicable expected Initial Term
(each a “Vesting Date”), provided that, if the annual meeting of the Company’s
stockholders (the “Annual Meeting”) at which the scheduled Initial Term ends
occurs prior to the last scheduled quarterly Vesting Date for the Initial Grant
RSUs, the Initial Grant RSUs shall become fully vested as of the day immediately
preceding such Annual Meeting. Vesting of the Initial Grant RSUs is subject in
all cases to the Eligible Director’s Continuous Service (as defined in the Plan)
through each such applicable Vesting Date.


2. Interim Grant. For each Eligible Director serving on the Board who holds an
unvested Company equity award on the Effective Date, on the date immediately
following the date that each Company equity award that was outstanding on the
Effective Date and held by such Eligible Director becomes fully vested with
respect to all shares subject to such equity award (the “Final Vesting Date”)
(or, if such date immediately following the Final Vesting Date is not a market
trading day, the first market trading day thereafter), such Eligible Director
will be automatically, and without further action by the Board or Compensation
Committee of the Board, granted RSUs (the “Interim Grant RSUs”) on such date
(the “Interim Grant Date”). The number of Interim Grant RSUs will be determined
based on the applicable scheduled remaining length of the term of the Eligible
Director’s service on the Board following the Final Vesting Date (the “Interim
Term”). The Interim Grant RSUs will have a grant value that is equal to $450,000
multiplied by the percentage obtained by dividing the total number of expected
calendar days in the Interim Term by the total number of calendar days following
the Final Vesting Date through and including the third anniversary of the Final
Vesting Date.


The Interim Grant RSUs will vest in substantially equal quarterly installments
measured from the Interim Grant Date over the applicable expected Interim Term
(each a “Vesting Date”), provided that, if the Annual Meeting at which the
scheduled Interim Term ends occurs prior to the last scheduled quarterly Vesting
Date for the Interim Grant RSUs, the Interim Grant RSUs shall become fully
vested as of the day immediately preceding
2




--------------------------------------------------------------------------------

Exhibit 10.4
such Annual Meeting. Vesting of the Interim Grant RSUs is subject in all cases
to the Eligible Director’s Continuous Service (as defined in the Plan) through
each such applicable Vesting Date.


3. Refresher Grants: On the date of each Annual Meeting held after the Effective
Date, each Eligible Director who: (i) is nominated to be re-elected to the Board
to serve a three-year term at such Annual Meeting (the “Re-Elected Term”), (ii)
continues to serve as a non-employee member of the Board following such Annual
Meeting, and (iii) does not hold any outstanding Company equity award which
remains unvested with respect to any shares subject to such equity award as of
the date of such Annual Meeting will be automatically, and without further
action by the Board or Compensation Committee of the Board, granted RSUs (the
“Refresher Grant”) with a grant value of $450,000.


The shares subject to each Refresher Grant will vest in substantially equal
quarterly installments over the applicable expected Re-Elected Term (each a
“Vesting Date”), provided that, if the Annual Meeting at which the scheduled
Re-Elected Term ends occurs prior to the last scheduled quarterly Vesting Date
for the Refresher Grant, the Refresher Grant shall become fully vested as of the
day immediately preceding such Annual Meeting. Vesting of the Refresher Grant is
subject in all cases to the Eligible Director’s Continuous Service (as defined
in the Plan) through each such applicable vesting date.




3


